Citation Nr: 9918011	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964 and November 1965 to January 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) from 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) rating decisions which in June 1993 declined to reopen 
his claim of service connection for diabetes mellitus and in 
April 1994 denied service connection for peripheral 
neuropathy.

By June 1993 rating decision, the RO denied the veteran's 
claims for ratings in excess of 30 percent for his service-
connected psychiatric disability (diagnosed as depressive 
reaction) and 10 percent for his low back disability, service 
connection for residuals of a collar bone fracture, a left 
shoulder disability, total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), and declined to reopen the claim of 
service connection for neck and shoulders arthritis.  Notice 
of disagreement with regard to the RO handling of the 
aforementioned issues was received in January 1994, a 
statement of the case was issued in April 1994, but as he did 
not file a substantive appeal with regard to those issues, 
they are not now in appellate status before the Board.  
38 U.S.C.A. § 7105.  

By February 1995 rating decision, the RO granted the 
veteran's claim of service connection for post traumatic 
stress disorder (PTSD); his overall service-connected 
psychiatric disability (now including both PTSD and chronic 
depression) was evaluated 30 percent disabling under 
Diagnostic Codes 9405-9411 (dysthymic disorder and PTSD, 
respectively), effective February 10, 1992, the date of his 
PTSD service connection claim.  In August 1995, the veteran 
filed a notice of disagreement with regard to the 30 percent 
rating assigned his service-connected psychiatric disability; 
a statement of the case was issued in March 1996, and a 
substantive appeal was received in April 1996.  By May 1997 
rating decision, the evaluation of his service-connected 
psychiatric disability was increased to 100 percent from 
February 10, 1992, the effective date of the award of service 
connection for PTSD.  The May 1997 favorable action by the RO 
as to the claim of an increased rating for psychiatric 
disability renders the claim moot as a full grant of the 
benefit sought pursuant to Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. App. 329 
(1995) that a notice of disagreement to a service connection 
claim translated into a notice of disagreement for other 
"down-stream element[s]" such as the rating assigned or the 
effective date of the award).  

By March 1996 rating decision, the RO denied the veteran's 
August 1995 claim of TDIU; he perfected an appeal as to that 
matter by filing timely notice of disagreement and 
substantive appeal.  However, assignment of a 100 percent 
schedular disability rating for the veteran's service-
connected psychiatric disability in May 1997, effective from 
February 1992, renders his August 1995 TDIU claim moot.  See 
38 C.F.R. § 4.16.


REMAND

In March 1999, the veteran's representative submitted to the 
RO additional evidence, consisting of medical records from 
the Silverton Hospital from December 1998 to March 1999; such 
records reveal, in pertinent part, that the veteran's 
diabetes mellitus now requires insulin treatment, that he has 
a significant family history of diabetes, and that he 
receives medical treatment for neuropathic pain.  Any 
pertinent evidence accepted by the Board must be referred to 
the RO for review and consideration, unless this procedural 
right is waived in writing.  38 C.F.R. § 20.1304(c) (1998).  
In his March 9, 1999 VA Form 21-4138 accompanying the 
aforementioned additional evidence, the representative 
requested that such evidence be forward to the Board if the 
veteran's claims file were already transferred out of the RO; 
however, initial consideration of this additional evidence by 
the RO was not waived by or on behalf of the veteran.  

The veteran's claim of service connection for diabetes 
mellitus was initially denied by RO rating decision in 
January 1983; he was notified thereof and of his appeal 
rights by letter in February 1983, but he did not file a 
timely appeal therefrom.  Thus, the January 1983 rating 
decision became final, is not subject to revision on the same 
factual basis, and it may only be reopened on submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998); see Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Appeals 
for Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Colvin, the Court adopted the following rule with respect to 
the nature of the evidence which would justify reopening of a 
claim on the basis of new and material evidence:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin, 1 Vet. App. at 174.  In 
light of Hodge, the RO should readjudicate the veteran's 
application to reopen his claim of service connection for 
diabetes mellitus according to the standard articulated in 
38 C.F.R. § 3.156(a).

With regard to the veteran's claim of service connection for 
peripheral neuropathy, his service medical records reveal 
intermittent treatment associated with recurrent pain, 
numbness, and decreased sensation in his lower extremities 
and fingers of both hands.  On medical examination in March 
1964 and February 1969, he reported experiencing leg cramps. 

On VA orthopedic examinations in January 1978 and February 
1979, the veteran indicated that he experienced numbness in 
his lower extremities and both hands.  In January 1978, he 
indicated that he was informed during service that the cause 
of his "problems" was unknown.  No pertinent diagnoses were 
indicated on either examination.

On VA medical examination in December 1982, the veteran 
denied a history of neuropathy (other than involving his low 
back disability which is unrelated to his claim of service 
connection for peripheral neuropathy).  Neurological 
examination did not reveal any abnormalities, and there was 
no evidence of "stocking-glove" neuropathy such as is seen 
with diabetes.  

In a March 1992 VA "herbicide exposure questionnaire," the 
veteran suggested that he was repeatedly exposed to Agent 
Orange during service in Vietnam, claiming that his 
peripheral neuropathy developed as a result of such Agent 
Orange exposure.  On several occasions thereafter, he 
suggested that his neuropathy (variously described by him as 
peripheral neuropathy, diabetic neuropathy, and diabetic 
peripheral neuropathy) developed during service and was 
related to his diabetes mellitus.  However, notwithstanding 
the nomenclature and varied etiology attributed to a 
particular disability, such disability, by any name, remains 
the same (in this case peripheral neuropathy).  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).

VA and private medical records dated from April 1977 to March 
1999, and numerous periodic VA examinations, reveal 
intermittent treatment for various symptoms and disabilities, 
including neurological impairments involving the veteran's 
lower and upper extremities, manifested by numbness and 
tingling of the affected areas.  During such treatment, 
symptoms associated with diabetic neuropathy and peripheral 
neuropathy were indicated.  He was hospitalized at a VA 
facility from April to June 1987 and in April 1989 due to 
long history of alcoholism.  During hospitalization in 1987, 
he indicated that he experienced numbness in both hands and 
fingers of both hands for 3 months.  Peripheral neuropathy 
was diagnosed during each hospital stay, but it was not 
diagnosed on VA medical examination in September 1992 (at 
which time his recurrent numbness of the whole body was 
regarded by the examiner as an "inappropriate response").  
On December 1998 examination at the Silverton Hospital 
(performed in conjunction with a hospital admission due to 
unrelated disability), deep tendon reflexes in the 
extremities were normal, but peripheral pulsations in the 
dorsalis pedis artery were slightly diminished.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a veteran had wartime 
service in Vietnam, as is the case here, service connection 
may also be allowed on a presumptive basis for certain 
diseases associated with exposure to Agent Orange, including 
acute and subacute peripheral neuropathy, if the disease 
becomes manifest to a compensable degree within 1 year after 
the veteran's separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(e) (1998). 

While the evidence of record does not reveal evidence of 
peripheral neuropathy to a compensable degree within 1 year 
after the veteran's separation from service, neurological 
impairment affecting his extremities was evident on numerous 
occasions during post service treatment, including as 
recently as December 1998; the disease was diagnosed on at 
least two occasions during post-service VA hospitalization in 
1987 and 1989, as discussed above.  Service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in service.  
38 C.F.R. § 3.303(d) (1998).  In this case, it is not clear 
whether there is a causal link or relationship between 
symptomatology manifested in service and/or Agent Orange 
exposure and the veteran's peripheral neuropathy.  Thus, the 
Board believes that a VA neurological examination would be 
useful to determine the origin and etiology of the peripheral 
neuropathy.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).  

In view of the foregoing and to ensure full compliance with 
due process requirements, the matter of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for diabetes mellitus and the claim of 
service connection for peripheral neuropathy are REMANDED for 
the following development:

1.  The RO should consider all new 
medical evidence and review the 
veteran's claim of service connection 
for diabetes mellitus in light of its 
January 1983 denial of that claim, 
determining whether new and material 
evidence has been submitted to reopen 
the claim in accordance with applicable 
law, including 38 C.F.R. § 3.156(a) as 
set forth in Hodge, 155 F.3d at 1363.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for peripheral neuropathy since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder.

3.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and origin of any peripheral 
neuropathy found and whether it is 
etiologically related to his period of 
active service.  All indicated testing 
should be conducted.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
etiology of peripheral neuropathy, with 
particular attention directed to the 
veteran's service, including his claimed 
in-service exposure to Agent Orange.  
The examiner should be requested to 
provide an opinion whether it is as 
likely as not that the veteran's 
peripheral neuropathy is causally linked 
to any in-service symptomatology and/or 
exposure to Agent Orange.  If the 
etiology of any peripheral neuropathy 
found cannot be determined, the examiner 
should so state for the record.  The 
rationale for all opinions expressed 
should be explained.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


